IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 JOAN LICHTMAN,                                : No. 122 EAL 2022
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 JONATHAN JUCKETT, MARY SCULLION,              :
 CAROL THOMAS, BRIGID TOMS, SERGE              :
 LEVIN, LINDA DONOVAN-MAGDAMO,                 :
 CURTIS JORDAN, ELIZABETH HERSH,               :
 ANN RUDNICK, JOYCE SACCO, NICOLE              :
 SUMMERVILLE AND SANDRA VASKO,                 :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of November, 2022, the Petition for Allowance of Appeal

and the “Application for Reconsideration Denial of IFP Petition” are DENIED.